Leonard, Judge,
delivered the opinion of the court.
The defendant was bound to use at least ordinary care for the preservation of the plaintiff’s boat, and if he launched it into the river at a time and under circumstances of great danger, which ought to have been foreseen, and which resulted in the destruction of the boat, notwithstanding the use of all proper care on the plaintiff’s part, he must bear the loss occasioned by his own improper conduct. This is the case substantially presented by the petition, and the judgment must therefore be reversed, and the cause remanded, in order that the matter may be tried upon the proof.
Judgment reversed, and cause remanded.